            Case 1:19-cv-00408-TNM Document 40 Filed 09/16/19 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,

                              Plaintiffs,            Civil Action No. 19-CV-00408 (TNM)

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America, et al.,

                              Defendants.


RIO GRANDE INTERNATIONAL STUDY
CENTER (RGISC), et al.,

                              Plaintiffs,            Civil Action No. 19-CV-00720 (TNM)

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America, et al.,

                              Defendants.


UNITED STATES HOUSE OF
REPRESENTATIVES,

                              Plaintiff,             Civil Action No. 19-CV-00969 (TNM)

       v.

STEVEN T. MNUCHIN, in his official capacity as
Secretary of the Treasury, et al.,

                              Defendants.



SUPPLEMENTAL NOTICE OF DECISION BY THE DEPARTMENT OF DEFENSE TO
   AUTHORIZE ADDITIONAL BORDER BARRIER PROJECTS PURSUANT TO
                          10 U.S.C. § 284
         Case 1:19-cv-00408-TNM Document 40 Filed 09/16/19 Page 2 of 3



       Defendants hereby notify the Court and parties in the above-captioned cases that the

Department of Defense has decided not to undertake at this time the three additional border

barrier projects identified in Defendants’ August 27, 2019 Notice. See ECF No. 36 in 19-CV-

00408; ECF No. 46 in 19-CV-00720; and ECF No. 66 in 19-CV-00969.

       Defendants’ August 27, 2019 Notice explained that in the course of executing the

contracts for the previously-approved Section 284 projects that have been the subject of litigation

in these cases, the U.S. Army Corps of Engineers (USACE) determined that that lower-than-

expected contract costs may yield sufficient savings to build up to an additional 20 miles of

border barrier. See id. The Notice stated that USACE would not know the precise amount

available until later in the fiscal year when USACE finalizes all contract pricing. Id. Based on

this expected contract savings, on August 26, 2019, the Secretary of Defense authorized USACE

to undertake three additional border barrier projects, as those funds allow: Yuma Sector Projects

4 and 5, and Tucson Sector Project 4. See id.

       Based on its work in definitizing the contracts for the original Section 284 projects,

USACE has determined that there are insufficient contract savings to undertake the three

additional Section 284 projects authorized by the Secretary of Defense on August 26, 2019. See

Fifth Declaration of Kenneth Rapuano ¶ 4 (Exhibit 1). Therefore, the Department of Defense

has decided not to pursue Yuma Sector Projects 4 and 5, and Tucson Sector Project 4 at this

time. See id.




                                                1
        Case 1:19-cv-00408-TNM Document 40 Filed 09/16/19 Page 3 of 3



Dated: September 16, 2019          Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   JAMES M. BURNHAM
                                   Deputy Assistant Attorney General

                                   ALEXANDER K. HAAS
                                   Director, Federal Programs Branch

                                   ANTHONY J. COPPOLINO
                                   Deputy Director, Federal Programs Branch

                                   /s/ Andrew I. Warden
                                   ANDREW I. WARDEN (IN Bar No. 23840-49)
                                   Senior Trial Counsel, Federal Programs Branch

                                   KATHRYN C. DAVIS (D.C. Bar No. 985055)
                                   MICHAEL J. GERARDI
                                   LESLIE COOPER VIGEN (D.C. Bar No. 1019782)
                                   RACHAEL L. WESTMORELAND
                                   Trial Attorneys
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, N.W.
                                   Washington, DC 20005
                                   Tel: (202) 616-5084
                                   Fax: (202) 616-8470
                                   Email: Andrew.Warden@usdoj.gov

                                   Counsel for Defendants




                                      2
Case 1:19-cv-00408-TNM Document 40-1 Filed 09/16/19 Page 1 of 2




                  EXHIBIT 1
Case 1:19-cv-00408-TNM Document 40-1 Filed 09/16/19 Page 2 of 2
